Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of invention is longer than the MPEP-recommended length of eight words.  It is suggested that the title be shortened, such as to: “Load distribution of base station in Wireless Communication System”.

Claim Objections
Claim 6 is objected to because of the following informalities: 
“frequency-“ is misspelled [with a dash at the end].  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Turina (US 2006/0128394) in view of Sridhar (US 2013/0336110), and further in view of 3GPP TSG-RAN2#91 bis meeting October 2015.
Regarding claim 1, Turina describes a method performed by a base station in a wireless communication system (abstract, base station to steer idle mobiles from loaded cell to less loaded cells), the method comprising:
periodically broadcasting resource capacity status information of a cell and access factor information at the base station (fig. 2 #S1-3 + para. 25, base station broadcasts message to steer mobiles to camp on another cell when first cell is loaded, the broadcasted information’s parameters adjusted comprising load-affected cell priority (capacity status information) and signal strength offset (base station access factor information), the offset calculation based off from current periodic T value (periodic)).
Turina describes that if determining a cell of the base station is determined to be over-loaded, adjusting broadcasted information for determining idle mode terminal(s) to move to other frequency through a redistribution operation (fig. 2 S3 & para. 31), but fails to further explicitly describe:
the load redistribution operation based on at least one of a first threshold for the number of terminals connected to the base station and a connection attempt rate per time of a terminal.
Sridhar also describes support of idle mode load balancing (title), further describing:
the load redistribution operation based on a first threshold for the number of terminals connected to the base station (para. 18, load balancing is invoked when there is a disproportionate (first threshold) of wireless devices connected to the base station 130.sub.i.

The motivation for combining the teachings is that this will mitigate sudden network congestion in the wireless network (Sridhar, para. 2).
Turina also fails to further explicitly describe:
determining an idle mode terminal percentage to move to other frequency through; and broadcasting the idle mode terminal percentage.
3GPP also describes wireless load distribution of idle mode user/UE (title), further describing:
determining an idle mode terminal percentage to move to other frequency through; and broadcasting the idle mode terminal percentage (p. 1 bottom, transmitted system information to provide a redistribution factor indicting which portion (percentage) of UE should redistribute towards the redistribution target frequency/cell. See also p. 2 top, redistribution parameters in the transmitted SIB, and p. 2 bottom, idle mode load distribution solution to re-distribute a fraction of users to other cells).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the idle mode load distribution of Turina to determine an idle mode terminal percentage to move to other frequency as in 3GPP.
The motivation for combining the teachings is that this provides for cell specific prioritization while minimizing additional measurements (3GPP, p. 2 bottom).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Turina (US 2006/0128394) in view of Sridhar & 3GPP, and further in view of Ji (US 2009/0137251).
Regarding claim 4, Turina fails to further explicitly describe:
wherein the resource capacity status information comprises a total radio resource amount and an available radio resource amount based on a load metric calculation value of the cell.
Ji also describes base stations broadcasting traffic load & signal strength for subscriber to select cell to camp on (fig. 1 & abstract), further describing:
wherein the resource capacity status information comprises a total radio resource amount and an available radio resource amount based on a load metric calculation value of the cell (para. 39, equation calculating metric of cell load ratio of load-to-capacity of cell resources, also reveals to available-to-capacity of cell resources).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the capacity status information of Turina to be based on calculation value using a total radio resource amount & and an available radio resource amount as in Ji.
The motivation for combining the teachings is that such employment of cell-load information improves the quality of services of the wireless communication systems (Ji, para. 9).

Regarding claim 6, Turina describes a method performed by a terminal in a wireless communication system (abstract, idle mobiles are steered from loaded cell to less loaded cells), the method comprising:
if determining to perform the redistribution operation of the terminal based on the idle mode terminal percentage, receiving at least one of resource capacity status information and access factor information from neighboring cells of other frequency, and determining a cell to camp on based on at least one of the resource capacity status information and the access factor information (fig. 2 #S1-3 + para. 25, base stations broadcast message to steer mobiles to camp on another cell when first cell is loaded, the broadcasted information’s parameters adjusted comprising load-affected cell priority (capacity status information) and signal strength offset (base station access factor information), the offset calculation based off from current periodic T value (periodic)).
Turina describes that if determining a cell of the base station is determined to be over-loaded, adjusting broadcasted information for determining idle mode terminal(s) to move to other frequency through a redistribution operation (fig. 2 S3 & para. 31), but fails to further explicitly describe:
the load redistribution operation based on at least one of a first threshold for the number of terminals connected to the base station and a connection attempt rate per time of a terminal.
Sridhar also describes support of idle mode load balancing (title), further describing:

It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the load balancing/redistribution of Turina to be based on a first threshold for number of terminals connected to base station as in Sridhar.
The motivation for combining the teachings is that this will mitigate sudden network congestion in the wireless network (Sridhar, para. 2).
Turina also fails to further explicitly describe:
receiving an idle mode terminal percentage to move to other frequency through a redistribution operation from a base station.
3GPP also describes wireless load distribution of idle mode user/UE (title), further describing:
receiving an idle mode terminal percentage to move to other frequency through a redistribution operation from a base station (p. 1 bottom, transmitted system information to provide a redistribution factor indicting which portion (percentage) of UE should redistribute towards the redistribution target frequency/cell. See also p. 2 top, redistribution parameters in the transmitted SIB, and p. 2 bottom, idle mode load distribution solution to re-distribute a fraction of users to other cells).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the idle mode load distribution of 
The motivation for combining the teachings is that this provides for cell specific prioritization while minimizing additional measurements (3GPP, p. 2 bottom).

Claim 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ekemark (US 2014/0004862) in view of Bontu (US 2014/0247810).
Regarding claim 9, Ekemark describes a method performed by a base station in a wireless communication system (para. 146), the method comprising:
receiving a low-loaded cell information from a neighboring base station (fig. 7 #72 & para. 146, exchanging (receiving) [higher/lower] traffic load information between neighboring eNBs 101a & 101b, see fig. 1b & para. 3);
if connection of the terminal is released, setting the low-loaded cell with the highest priority, based on the received low-loaded cell information, and transmitting information of the setting to the terminal (para. 146-147, the traffic load information is used by the eNB to set & send cell reselection priorities for enabling idle (connection released) UEs with preference of a less loaded cell). 
Ekemark fails to further explicitly describe:
receiving and using signal strength measurement results of neighboring cells from a terminal.
Bontu also describes idle mode UEs cell reselection (para. 32), further describing:

It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the network controlled mobility for idle (connection released) terminal in Ekemark to also use signal strength measurement results of neighboring cells as in Bontu.
The motivation for combining the teachings is that this abides to the definition of the known 3GPP standard (Bontu para. 32).
Regarding claim 10, Ekemark describes:
wherein receiving the low-loaded cell information from the neighboring base station comprises:
receiving the low-loaded cell information from the neighboring base station using a resource status reporting procedure with a X2 protocol (Ekemark, fig. 1b & para. 3, neighboring eNBs are connected via X2 interface & protocol to exchanging such traffic load information, para. 146).
Regarding claim 14, Ekemark and Bontu combined describe:
wherein setting the low-loaded cell with the highest priority comprises:
setting the low-loaded cell with the highest priority based on whether the signal strength measurement results of the neighboring cells received from the terminal comprise the low-loaded cell and whether the terminal is able to camp on the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ekemark in view of Bontu, and further in view of De Rosa (US 2010/0144363).
Regarding claim 11, Ekemark already describe:
wherein receiving the low-loaded cell information from the neighboring base station comprises receiving with the low-loaded cell information from the neighboring base station, but fails to further explicitly describe:
together receiving validity timer information of the low-loaded cell information.
De Rosa also describes base stations 110 receiving load conditions of its cells/sectors (title & fig. 1), further describing:
together receiving validity timer information of the low-loaded cell information (abstract + fig. 4 & para. 41, network management system or radio network controller or core network supplies each base stations 110 inactivity (validity) timer setting for its inactivity duration corresponding to current load conditions of their respective cells/sectors).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the low-loaded cell information received including the load information in Ekemark to also include a validity timer information of the low-loaded cell information as in De Rosa.
The motivation for combining the teachings is that provides an efficient remedy to capacity and resource allocation issues (De Rosa, para. 4).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ekemark in view of Bontu, and further in view of Park (US 2011/0256870).
Regarding claim 12, Ekemark fails to further explicitly describe:
if a plurality of cells is low-loaded, setting the low-loaded cell with the highest priority comprises: setting a cell of the lowest load among the plurality of the low-loaded cells with the highest priority.
Park also describes handover/reselection based on loading (title), further describing:
if a plurality of cells is low-loaded, setting the low-loaded cell with the highest priority comprises: setting a cell of the lowest load among the plurality of the low-loaded cells with the highest priority (para. 48, base station 20a may assign the highest priority to link to sector S1 (cell) has the lowest loading, the next-highest priority to link to sector S2 which has next-lowest loading, etc.)
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the base station of Ekemark to set the cell of lowest load the highest priority as in Park.
The motivation for combining the teachings is that this improves both channel quality and loading in the cellular wireless network (Park, para. 2).
	
Allowable Subject Matter
Claims 2-3, 5, 7-8, 13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to further explicitly describe:
wherein whether cell of the base station is over-loaded is determined based on at least one of whether the number of radio resource control (RRC) connected terminals exceeds the first threshold with respect to the cell of the base station, whether an RRC establishment attempt rate for the cell of the base station exceeds a second threshold, and whether a cell load metric calculation value of the cell of the base station exceeds a third threshold.
	The closest prior art, Chan (US 2016/0192370) , describing mobile device 210 may send the RRC release request based on a communication session being completed and/or a signal strength of the first carrier failing to satisfy a threshold level (para. 33), in combination with Turina, Sridhar and 3GPP, fail to render the above additional features obvious.  
Regarding claim 3, the prior art fails to further explicitly describe:
wherein determining the idle mode terminal percentage to move to other frequency through the redistribution operation comprises:
calculating the number of connected terminals estimated by the establishment attempt rate per time of the terminal and an average connection time of the terminal; and

and the first threshold for the number of the RRC connected terminals in the cell of the base station.
The closest prior art, Turina, Sridhar and 3GPP as herein used for parent claim limitations & describes transmitting percentage/portion/radio of idle mode terminals, fail to render the above additional features obvious.  
Regarding claim 7, the prior art fails to further explicitly describe:
wherein determining the cell to camp on comprises:
determining a camping percentage per frequency based on the resource capacity status information and the access factor information of each cell;
generating a random value; and
determining the cell for the terminal to camp on by comparing the generated random value with the determined camping percentage per frequency.
The closest prior art, Turina, Sridhar and 3GPP as herein used for parent claim limitations & describes transmitting percentage/portion/radio of idle mode terminals, fail to render the above additional features obvious.  
Regarding claim 8, the prior art fails to further explicitly describe:
wherein the access factor information comprises a value determined based on the number of terminals connectable at the same time and the number of terminals currently connected according to whether the neighboring cells each are a macro cell, a pico cell, or a femto cell.

Regarding claim 13, the prior art fails to further explicitly describe:
wherein receiving the signal strength measurement results of the neighboring cells from the terminal comprises:
determining a terminal of which an inactivity timer passes a predefined time among terminals connected to a cell of the base station;
transmitting a signal strength measurement request for the neighboring cells to the determined terminal; and
receiving the signal strength measurement results of the neighboring cells from the determined terminal.
The closest prior art, De Rosa, describing inactivity timer associated with idle mode cells, in combination with Ekemark and Bontu, fail to render the additional above features obvious.
Regarding claim 15, the prior art fails to further explicitly describe:
	if a plurality of cells is low-loaded, setting the low-loaded cell with the highest priority comprises:
setting a cell having a validity timer that is left longest among the plurality of the low-loaded cells with the highest priority.
	The closest prior art found, Gigliotti (US 9,021,109) describing instruction specifying length of time to wait base on load of a service, in combination with Ekemark and Bontu, fail to render the above additional features obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Khanka (US 2012/0009966) describing provision wireless data service to device with FCC band class with highest idle-to-active mode ratio (fig. 5), Nizri (US 7,596,378) idle mobile camps on another cell for reselection (abstract), * Yiu (US 2016/0044539) describing load balancing schemes where idle mode UE receives from base station cell specific priority & frequency priority for cell reselection,* Rosa (US 2018/0249367) determining whether the cell is congested for UEs camping, Rosa (US 2018/0359683) describing idle-mode cell selection by determining hi-priority carrier cells meeting condition first, *Kazmi (US 2010/0304747) describing load balancing of devices in idle mode, Yu (WO 2016182531A1) load balancing of for idle-mode UEs across overlapping cells with multiple carrier frequencies (title), Adjakple (US 2012/0106349) describing home nodeB determining load information of neighboring cells where it transmits a signal responsive to determining that its sleep time has expired in transitioning between its active mode & sleep mode (abstract), * Kojima (US 2012/0225682) describing high load cell broadcast to neighboring cells parameter, & a neighboring cell pass parameter to terminal for selection (fig. 6), Brisebois (US 2014/0066077) describing load balancing of idle mode UEs using overlaid sector(s) for the overloaded sector carrier (abstract), Otting (US 2004/0192313) MS in idle mode selects cells when new broadcast parameter has particular cell allowing service  (abstract), Dillinger (US 2004/0058679) describing improved cell selection for radio stations in idle mode (title), Huang (US 2015/0131441) describing load balancing where .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469